The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 27, 2014

                                        No. 04-00-00296-CR

                                       Edward M. JOHNSON,
                                             Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1998-CR-6320
                              Honorable Mark Luitjen, Judge Presiding


                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

       On June 13, 2001, this court dismissed this appeal for want of jurisdiction. The Texas
Court of Criminal Appeals later refused appellant’s petition for review, and our mandate issued
on December 31, 2001. On February 27, 2014, this court denied appellant’s motion to reform
the judgment. Appellant has now filed two pro se motions: (1) a Motion to Correct and Amend
Inaccuracies in the Court Clerk’s Record of the Judgment Adjudicating Guilt, Document ‘July
12, 2004’” and (2) a Motion to Correct and Amend Inaccuracies in the Reporter’s Clerk’s Record
Volume 2, March 29, 2000.”

           Both motions are DENIED.

           It is so ORDERED on the 27th day of June, 2014.

                                                                            PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court